Honorable Robert S. Calvert            Opinion No. C-486
Captroller  of Publio Aooounts
Awtin, Tex86                           Rer   C8lOUl8tfOn   of per diem
                                             under Seotlon 15(S) 6f
                                             Artlole V, ?ia6e ‘Bill 12,
                                             Acts 59th Le&slsture,
                                             1965, where an em loyee
                                             leaves Austin St 1 ~30 S.m.,
                                             travels to D8llar,   seaures
                                             lod&g     8nd returns to
                                             A$~l&tt&fo11ow%n& day
lkt3I’ HZ’. C81VePtr                             :     .   .

           You have requerrted an opinion fTom thla office upon
the question ofr
           D     .what per diem, in pour opinion, a
     State &&oyee would be entitled to for each
     d8y of 8 trip mkde on 8 quarterly b8siB under
     the followlnfg oondltlonnr
            “An employee leaves Austin at 8:30 s.m.,
      travels to Dallas, secures lodging, and teturns
      to Auetin on the following day at 5 p.m.
           Section 15(a) of Article V of HOUseBill 1% Act8 59th
Legiklature, 1965, Regular Ses810nr the Qeneral Appropriation
Bill, provides In part that:
            “R&e of allowanoe.   Each employee traveling
      on State business lneide the boundaries of the
      State of Texas shall be allowed, In lieu of aotu8l
      expenses incurred for meals and lodging, a Slat
      per dlem rate of not to exceed twelve dollars
      ($12) provided there Is attached to his expense
      account when submitted 8 “Paid” bill or receipt
      from a commercial hotel, motel, or other oommeraisl
      lodging eetsbliehment Sor his Mdglng, but pro-
      vided further that If such receipt is not submitted,
      the flat   er diem rate shall not exceed seven
      dollars ( P7)."


                              -2296-
                                                          -   -




Hon. Robert S. Calve&,      page 2 (c-486)


             Section    15(b) of Article V of House Bill 12 provides
that:                                ‘^     /
               “Day defined.     In aomputing the rates of
        per diem allowance in lieu of subsistence Sor
        contfnuous travel OS more than twenty-four (24)
        hours, the calendar day (midnight to midnight)
        trill be the unit, and for fractional       parts OS 8
        day at the commencementor ending of such oontin-
        uous travel     constituting    a travel period, one-
        fourth (l/4$ of the rate for a calendar day will
        be allowed for each period of six (6) hours or
        fraction thereof.      A fraction of a per diem period
        is defined to be two (2) hours or more. The Sour
        (4) parts of the calendar day for in or out of
        stste travel shall be 86 follows,        (1) 12:Ol 8.lll.
        to 6~00 8.m. (2)      6:01 a.m. to 12:OO a.m. (3)
        12ro; p.m. to 6roo p.m. (4)        6:01 p.m. to 12:oo
        p.m.
           Under the faots submitted to us in your opinion re-
quest, a State employee leaving Austin, TeuLs, at 8r3O a.m. for
Dallas, Texas, and returning to Austin, Texas, at 5:30 p.m.‘on
the following day would be,entitled  to be reimbursed, pursuant
to Section 15(b) of Article V of Houae Bill 12, for three (3)
quarters in the calendar day in which he depart,ed for Dallas and
for three (3) quarters in the Sollowing calendar day upon which
he returned to Austin from Dallas.
            Pursuant to the provisions of Section 15(a) of Article
V of House Bill 12, we are of the opinion that IS such employee
attached to his expense account, when subtsltted, a ‘paid” bill
or receipt from a commercial hotel, motel or other commercial
lodging establishment for his lodgings on the night he was re-
quired to spend away from Austin, Texas, such emplo ee would be
entitled to receive the sum of Three Dollars ($3.00 7 for esch
of the three (3) quarters he ~88 away from his designated head-
quarters on the calendar day of his departure from Austin and
the sum of Three Dollars ($3.00) Sor each OS the three (3) quar-
ters he was away from his designated headquarters on the calendar
day of his return to Austin. However, If such employee Sails to
attach to his expense account, when submitted, a ‘paid” bill or
receipt from a commercial hotel, motel or other commercial lodg-
ing establishment for his lodging8 on the night he was required
to spend sway from Austin, Texas9 such employee w?uklonly be
entitled to receive the sum of One Dollar and Seventy-five Cents
($1.75) for each of the three (3) quarters he was away from his
designated headquarters on the calendar day of hia departure from


                                  -229-l-
.



    Xon. Robert 8. Cslvert,   page 3 (C-486)


    Austin, and the sum of One Dollar and Seventy-five Cents ($1.75)
    for each OS the three (3)
                          _   quqtero _he ~8s sway from hle designated
    he8dquarters on the calendar day or his return to Austin.
               In oonneotlon with the foregoing, we ere of the opinion
    th8t In the event 8 State employee Is required to travel Srom
    his designated headqu8rters and remain elther overnight or for
    several night@, then in such event , such employee would be en-
    titled to a per dlkn reimbursement, pursuant to Section 15(S)
    and Section 15 b) of Article V of House Bill 12, at the rate of
    Three Dollars t $3.00) per QWrter for each quarter he Is sway
    from hls.deslgnated   headquarters, provided that euch employee
    submIte with his expense aoaount 8 "paid" blll'or   receipt from
    the oommerclal hotel, motel or other oommeralsl lodging eatablieh-
    ment where he ObtSinOd lodging for each of the nights he u8a re-
    quired to be sway from his designated headquarters.

                          SUMMARY

               A State employee rewired to trsvel frcm hio
         designated headquarters and remain overnight would
         be entitled to a per diem reimbursement, pursuant
         to Section 15(a) and Section 15(b) of Article      V OS
         House Bill 12, A&s 59th Legislature,       1965, the
         Oener8l A proprlation Bill, at the rate of Three
         Dollsrs   ( 'i 3.00) per Quarter for each quarter he
         is awry from his designated headquarters, pro-
         vided that such employee submits with his expenee
         aaaount 8 "paid" bill or receipt Sron the oommercl8l
         hotel, motel or other commercial lodging establish-
         ment where he obtained his lodgm.
                                  Very   truly yours,
                                  WAWOXXR  CARR
                                  Attorney General




                                    -2298~
     Hon. Robert 9. Calvert,   Page 4 (C-ti)


     MPROVED:
     OPINIONCOMMrM'KE
     W. 0. Shulte, Chairman
     SamKelley
     Charles Swsnner
     JohnBanks
     Robert Flowers
     APPROVEDFORTHEATTORNEY
                          OENEfML
     BY: T. B. Wrigght




..




                                   -2299,